Citation Nr: 1425875	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  08-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for bilateral foot disabilities, to include hallux valgus, hammertoes, and pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eli White, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from May 1975 to October 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

This matter was remanded to the Agency of Original Jurisdiction (AOJ) in May 2012 and December 2013 for additional evidentiary development.  The Veteran was provided with a new VA examination in January 2014.  In a March 2014 rating decision, the RO granted entitlement to service connection for left 2nd metatarsophalangeal joint (MTP) plantar callouses.  In March 2014, the RO issued a Supplemental Statement of the Case addressing the Veteran's claim of entitlement to service connection for bilateral foot disabilities to include hallux valgus, hammertoes, and pes planus. 

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary in order to obtain outstanding private medical records.  The Veteran reported to the January 2014 examiner that he is followed by LSUHSC and Dr. Hyde for his feet condition.  Also, in a June 2007 VA examination report, the examiner stated that the Veteran underwent surgery on his feet at LSUHSC in 1986.  Records of such treatment have not been associated with the Veteran's claims file.  As it appears there are outstanding private medical records that contain information pertinent to the Veteran's claim, those records are relevant and should be obtained prior to adjudication.  38 C.F.R. § 3.159(c)(2) (2013); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all outstanding VA treatment records from February 2013 to the present.

2.  Contact the Veteran and ask that he provide completed release forms (VA Form 21-4142) authorizing VA to request copies of any treatment records from private medical providers who have treated him for his bilateral foot conditions, to specifically include records of treatment from Dr. Hyde and the Louisiana State University (LSU) Hospital, including records pertaining to surgery on his feet in 1986.

After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the records identified by the Veteran cannot be obtained, a notation to that effect should be included in the claims file and the Veteran should be notified of unsuccessful efforts in this regard, in order to allow the opportunity to obtain and submit those records.

3.  Following completion of the above actions, readjudicate the issue on appeal with consideration of any additional information obtained as a result of this Remand.  If the benefit sought is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case and allow an appropriate opportunity to respond thereto.  The record should then be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



